Exhibit 10.2

UNSECURED PROMISSORY NOTE

﻿

Principal Amount: $10,000,000.00

Issue Date: September 1, 2019

Execution Date: September 6, 2019

FOR VALUE RECEIVED, STEPSTONE ATLANTIC FUND,  L.P., a Delaware limited
partnership (the “Maker”), with principal offices at Level 43, Governor Phillip
Tower, One Farrer Place, Sydney NSW 2000, hereby promises to pay in lawful money
of the United States to GREEN PLAINS INC, an Iowa corporation or its permitted
registered assigns (the “Registered Holder”), the principal amount set forth
above (the “Principal Amount”). The Principal Amount shall not accrue interest;
provided, however, that interest shall accrue upon an Event of Default as
further provided in this Note. 

﻿

This Note is entered into by the Maker in connection with that certain
Securities Purchase Agreement by and among the Registered Holder, Green Plains
Cattle Company, LLC, TGAM Agribusiness Fund Holdings-B LP and the Maker, dated
as of the Issue Date (such agreement, as amended from time to time thereafter,
the “Purchase Agreement”).

The following is a statement of the rights of the Registered Holder and the
conditions to which this Note is subject, and to which the Registered Holder
hereof, by the acceptance of this Note, agrees:

﻿

1.



DEFINITIONS. The following definitions shall apply for all purposes of this
Note:

“Default Interest Rate” has the meaning set forth in Section 3.2 below. 

“Event of Default” has the meaning set forth in Section 3.1 below. 

“Execution Date” means September 6, 2019.

“Forum” has the meaning set forth in Section 6.2 below.

﻿

“Issue Date” means September 1, 2019. 

﻿

“Maker” has the meaning set forth in the introductory paragraphs of this Note. 

﻿

“Maturity Date” means September 20, 2019.

“Note” means this Unsecured Promissory Note (and all Unsecured Promissory Notes
issued in exchange, transfer or replacement hereof).

“Parties” means the Registered Holder and the Maker collectively and “Party”
shall mean the Registered Holder and the Maker individually.

“Principal Amount” means the amount set forth in the introductory paragraphs of
this Note.



--------------------------------------------------------------------------------

 

“Purchase Agreement” has the meaning set forth in the introductory paragraphs of
this Note.

“Registered Holder” has the meaning set forth in the introductory paragraphs of
this Note. 

﻿

2.



PAYMENT. 

2.1 Maturity Date. The Principal Amount shall be due and payable by the Maker on
the Maturity Date.

2.2 Prepayment. The Maker may, at any time, prepay in whole or in part the
unpaid Principal Amount without the prior written consent of the Registered
Holder. 

3.



DEFAULT.

3.1 Event of Default. An  “Event of Default” will be deemed to have occurred
upon any of the following events:

(a) the Maker’s failure to pay to the Registered Holder the unpaid Principal
Amount when and as due under this Note, which failure to pay is not cured within
five (5)  calendar days after receipt of written notice by the Registered
Holder;

(b) a receiver is appointed for any material part of the Maker’s property, the
Maker makes a general assignment for the benefit of creditors, the Maker
voluntarily initiates an action under the U.S. Bankruptcy Code as a debtor, or
the Maker is involuntarily made the subject (as a debtor or alleged debtor) of
an action under the U.S. Bankruptcy Code or becomes the subject of any other
bankruptcy or similar proceeding for the general adjustment of its debts, which
involuntary action is not terminated or otherwise disposed of without a judgment
against the Maker within sixty (60) days of its initiation;

(c) the Maker breaches any representation, warranty, covenant or other term or
condition of the Purchase Agreement or this Note, and such breach has a material
adverse effect on the Registered Holder, except, in the case of a breach of a
covenant which is curable, only if such breach continues for a period of at
least five (5) calendar days after notice thereof; or

(d) the acceleration of the Maker’s obligation to repay any indebtedness owed to
any bank or financial institution or the Maker’s default in the observance or
performance of any covenant, condition or provision of any agreement entered
into in connection with any indebtedness owed to any bank or similar financial
institution.

3.2 Default Interest. From and after the occurrence of an Event of Default, the
unpaid Principal Amount and all accrued but unpaid default interest hereunder
shall bear simple interest at a rate equal to fifteen percent (15%) per annum
(the “Default Interest Rate”) until the unpaid Principal Amount and all accrued
but unpaid default interest shall have been paid in full. Notwithstanding
anything to the contrary herein, in no event may the Registered Holder require
the payment of or permit the collection of interest in excess of the maximum
amount permitted by law, and in the event that the Default Interest Rate
hereunder in effect would exceed the maximum



2

--------------------------------------------------------------------------------

 

amount permitted by law, the effective Default Interest Rate shall be
automatically reduced to the maximum lawful rate. 

3.3 Acceleration. Upon the occurrence of any Event of Default, the Registered
Holder may, at the Registered Holder’s sole option, declare all or any portion
of the unpaid Principal Amount due and payable in full; provided, that in the
event of an Event of Default under Section 3.1(b) above, all unpaid Principal
Amount and all other sums payable hereunder shall become and be immediately due
and payable in full without any action on the part of the Registered Holder.

4.



WAIVERS. No failure or delay on the part of the Registered Holder in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege. To the extent permitted by law, the Maker and all endorsers
of this Note hereby waive demand, notice, presentment, protest, notice of
dishonor, and all other demands and notices in connection with the delivery,
acceptance, performance, default or enforcement of this Note and the Purchase
Agreement.

5.



PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is placed
in the hands of an attorney for collection or enforcement or is collected or
enforced through any legal proceeding or the Registered Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note, or (b) there occurs any bankruptcy, reorganization, receivership of
the Maker or other proceedings affecting the Registered Holder’s creditors’
rights and involving a claim under this Note, then the Maker shall pay the
reasonable costs incurred by the Registered Holder for such collection,
enforcement or action or in connection with such bankruptcy, reorganization,
receivership or other proceeding, including, but not limited to, reasonable
attorneys’ fees and disbursements.

6.



GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.

6.1 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Delaware without regard to the laws of the State
of Delaware or any other jurisdiction that would call for the application of the
substantive laws of any jurisdiction other than the State of Delaware. This Note
is entered into in express reliance by the Parties on Section 2708 of Title 6 of
the Delaware Code (6 Del. C. Section 2708).

6.2 Forum. The Parties agree that the appropriate, exclusive and convenient
forum (the “Forum”) for any disputes between the Parties arising out of or
related to this Note or the transactions contemplated hereby shall be in the
Court of Chancery in the City of Wilmington, New Castle County, Delaware, except
where such court lacks subject matter jurisdiction. In such event, the Forum
shall be in the federal district court sitting in Wilmington, Delaware or, in
the event such federal district court lacks subject matter jurisdiction, then in
the superior court in the City of Wilmington, New Castle County, Delaware. The
Parties irrevocably submit to the jurisdiction of such courts solely in respect
of any disputes arising out of or related to this Note or the transactions
contemplated hereby. The Parties further agree that no Party shall bring suit
with



3

--------------------------------------------------------------------------------

 

respect to any disputes arising out of or related to this Note hereby in any
court or jurisdiction other than the above specified courts; provided, however,
that the foregoing shall not limit the rights of a Party to obtain execution of
a judgment in any other jurisdiction. The Parties further agree, to the extent
permitted by law, that a final and non-appealable judgment against a Party in
any legal proceeding contemplated above shall be conclusive and may be enforced
in any other jurisdiction within or outside the U.S. by suit on the judgment, a
certified or exemplified copy of which shall be conclusive evidence of the fact
and amount of such judgment.

6.3 Submission to Jurisdiction. To the extent that a Party has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, each such Party hereby irrevocably (i) waives such immunity in respect
of its obligations with respect to this Note and (ii) submits to the personal
jurisdiction of each court described in Section 6.2.

6.4 Waiver of Jury Trial. THE PARTIES AGREE THAT THEY HEREBY IRREVOCABLY WAIVE
THE RIGHT TO TRIAL BY JURY IN ALL DISPUTES AMONG PARTIES ARISING OUT OF OR
RELATED TO THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY.

7.



NOTICES. All notices, communications and deliveries under this Note will be made
in writing signed by or on behalf of the Party making the same, will specify the
Section under this Note pursuant to which it is given or being made, and will be
delivered personally or sent by registered or certified mail (return receipt
requested) or by reputable national courier (with evidence of delivery and
postage and other fees prepaid) to the address set forth on the Party’s
signature page to the Purchase Agreement or to such other representative or at
such other address of a recipient as such Party may furnish to the other Parties
in writing. Should the contact person of any Party set forth above change, such
Party shall have an obligation to promptly inform the other Parties of such
change.

8.



AMENDMENTS. This Note may not be amended or modified except by a written
agreement signed by the Maker and the Registered Holder. 

9.



SEVERABILITY. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Note and the balance of this Note shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.

﻿

[Signature Page Follows]

﻿

 

4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Maker has caused this Unsecured Promissory Note to be
executed and delivered as of the date first written above.

﻿

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

BANK OF THE WEST, as Swingline Lender and Lender

﻿

MAKER: 

﻿

 

﻿

 

STEPSTONE ATLANTIC FUND, L.P.

﻿

 

 

 

﻿

 

By:  StepStone Atlantic (GP), L.P., its general partner

﻿

 

By:  StepStone Atlantic Holdings (GP), LLC, its general partner

﻿

 

 

 

﻿

 

 

 

﻿

 

By:

/s/ Kirsty McGuire

﻿

 

Name:

Kirsty McGuire

﻿

 

Title:

Deputy General Counsel

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

 

 

ACKNOWLEDGED AND AGREED:

 

﻿

 

REGISTERED HOLDER:

 

﻿

 

 

GREEN PLAINS INC.

 

﻿

 

 

 

By:

/s/ Todd Becker

 

 

Name:

Todd Becker

 

 

Title:

President and Chief Executive Officer

 

 

﻿



[SIGNATURE PAGE TO UNSECURED PROMISSORY NOTE]

--------------------------------------------------------------------------------